DETAILED ACTION
This action is a response to communication June 17th, 2020.
Claims 1-20 are pending in this application. 
The application is a 371 submission of PCT/US2018/021617, filed on March 8th, 2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Evans et al (U.S. Patent Application Publication no. 2007/0047279, hereinafter Evans).

With respect to claims 1, 8, and 15, Evans discloses a system, streaming server, and method comprising: 
a server (paragraph [0130], real time servers) communicatively couplable to a database server (paragraph [0039], lines 4-6) and comprising code stored in a non-transitory computer-readable medium and executable by a processor to communicate data about a wellbore environment with the database server (paragraph [0040], lines 1-6) and a streaming server using a request and response protocol (paragraph [0126], WITSML streaming); and 
the streaming server comprising: 
communication via serial); 
a processor (paragraph [0038)]; and 
a non-transitory computer-readable medium including code that is executable by the processor to cause the streaming server to provide a client device with access to data in the database server as streaming data (paragraph [0038]) by: 
communicating, via the network communications port, data in a standardized data format with the server (paragraph [0040], lines 1-6); and 
communicating, via the network communications port, data in a streaming data format with a client device (paragraph [0044], lines 13-19, provide abstraction through the addition of a ‘server system’). 

With respect to claims 2, 9, and 16. The system of claims 1, 8, and 15, wherein the streaming server is an Energistics Transfer Protocol (ETP) server, wherein the server is a Well Information Transfer Standard Markup Language (WITSML) server (paragraph [0040], lines 1-6). 

With respect to claims 3, 10, and 17. The system of claims 2, 9, and 16, wherein the standardized data format is a WITSML version 1 format (paragraph [0040], lines 1-6) and the streaming data format is an ETP format such that data is able to be communicated to the client device in response to the data being available without requiring data polling by the client device (paragraph [0055], lines 1-12, the ‘real time data’ is provided without requiring data polling). 

With respect to claims 4, 11, and 18. The system of claims 1, 8, and 15, wherein the streaming server and the server are communicatively couplable through a Local Area Network (paragraph [0055], lines 1-12, interconnected between the sources of ‘real time data’), and the streaming server and the remote monitoring facilities). 

With respect to claims 5, 12, and 18. The system of claims 1, 8, and 15, the non-transitory computer-readable medium further including code that is executable by the processor to cause the streaming server to receive data from the server by: 
generating a polling task corresponding to a channel of the server, the polling task including polling task instructions to direct the server to relay new or changing data within the database server to the streaming server (paragraph [0053], lines 9-16, discovered dynamically at run-time using reflection); 
transmitting, via the network communications port, the polling task instructions to the server (paragraph [0076], updates to the adapters); and 
receiving, via the network communications port, new or changed data of the channel from the server in response to the polling task instructions (paragraph [0076], updates to the adapters). 

With respect to claim 6. The system of claim 1, the non-transitory computer-readable medium further including code that is executable by the processor to cause the streaming server to provide a client device with access to data in the database server as streaming data by: 
converting data received from the client device into the standardized data format (paragraph [0044], lines 13-19, provide abstraction through the addition of a ‘server system’); and 
converting data received from the server into the streaming data format (paragraph [0126]). 

With respect to claims 7, 14, and 20. The system of claims 1, 8, and 15, wherein the request and response protocol usable by the streaming server to communicate data with the server includes Simple . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edwards	Pat. Pub.	2009/0132458
Singh		Pat. Pub.	2009/0182472
Aamodt		Pat. Pub.	2010/0235101
Winkler		Pat. Pub.	2014/0070956
Karpistsenko	Pat. Pub.	2014/0156806
Bergbauer	Pat. Pub.	2015/0089021
Ringer		Pat. Pub.	2018/0171774
Short		Pat. Pub.	2018/0298746

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

6/17/21
/BLAKE J RUBIN/Examiner, Art Unit 2457